Citation Nr: 1204823	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-30 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a temporary total evaluation due to hospitalization over 21 days under the provisions of 38 C.F.R. § 4.29. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from November 1965 to November 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

  
FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO last denied service connection for PTSD.   

2.  Additional evidence associated with the claims file since the May 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim. 

3.  The Veteran does not have a credible, corroborated in-service stressor upon which a diagnosis of PTSD may be based. 

4.  The Veteran is not shown to have a service-connected disability that has required hospital treatment, in a VA facility or approved private facility, for a period in excess of 21 days. 
    

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2011).

2.  The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011). 
  
3.  The criteria for the assignment of a temporary total rating based on hospital treatment or observation due to service-connected disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.29 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran was provided VCAA notice in a May 2007 letter, issued prior to the initial adjudication of the claims.  The letter advised the Veteran of what information and evidence is needed to substantiate his claims, to include the need to submit new and material evidence to reopen the previously denied claim; he was also advised of the basis for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter notified the Veteran as to what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  Finally, the letter advised him of disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in August 2009. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records and records from the Social Security Administration (SSA).  The Veteran was not afforded VA examination in conjunction with his claims; however, in the absence of credible evidence indicating that the claimed 
in-service stressor occurred, no examination is warranted.  See 38 C.F.R. § 3.159(c)(4)(C); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Petition to Reopen PTSD Claim

The Veteran's claim for service connection for PTSD was last denied by the RO in May 2003.  The Veteran did not appeal this decision and it is final.  38 C.F.R. §§ 20.200, 20.302 (2011).

The present claim was initiated by the Veteran in March 2007.  The Board notes that the RO reopened the claim; however, the Board must make its own determination as to whether or not new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The unappealed May 2003 rating decision denied the Veteran's claim of service connection for PTSD based on a finding that he did not have a confirmed stressor to which his PTSD could be related.  The Veteran reported that his PTSD was due to a life threatening event that occurred while serving on peacekeeping mission in the Dominican Republic in 1965-67.  He reported that a truck that he was riding in struck a land mine which killed the driver and that children in the back of the truck were severely injured.  In a March 2003 letter, a VA physician diagnosed the Veteran with PTSD and related the diagnosis to the reported in-service incident.  The RO denied the claim, specifically noting that the Veteran did not provide sufficient details to enable verification of the reported stressor.   

The evidence received since the May 2006 rating decision includes additional written details from the Veteran pertaining to his alleged stressor.  Of significance, the Veteran reported that the incident occurred in Boca Chica, Dominican Republic, sometime between June and September 1966 while he was assigned to the 586th Engineer Company.  He reported that Sgt. T.W.F. drove the truck.  This evidence provides additional details that would enable further development of the reported stressor and must be presumed credible for the purposes of reopening the claim. The Board finds that this evidence is new, as it was not previously of record, and it is material.  Accordingly, the claim of service connection for PTSD is reopened.

Reopening the claim does not end the inquiry however.  The claim must still be adjudicated on the merits. 

Service Connection for PTSD

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

The evidence in this case establishes that the Veteran has been diagnosed with PTSD.  A March 2005 disability determination from the SSA found the Veteran disabled due to a back disorder and PTSD.  In letters dated in March 2003 and October 2004, a VA psychiatrist related the Veteran's PTSD to a reported life threatening event that occurred while the Veteran was stationed in the Dominican Republic from 1965 to 1967.  It was reported that a truck that the Veteran was riding in struck a land mine which killed the driver and that children in the back of the truck were severely injured.  Current outpatient records note PTSD on the problem list and him generally relating that same stressor.    

What this case lacks is credible supporting evidence that the claimed in-service stressor actually occurred.  The Veteran has provided varying accounts of his reported stressor.  As noted above, in the March 2003 and October 2004 statements provided by the VA psychiatrist, it was noted that the driver was killed in the incident and that children in the back of the truck were severely injured.  However, in a statement dated in September 2007, the Veteran reported that that Sergeant (Sgt.) T.W.F, who was the driver of the truck, was injured and not killed.  He stated that a child was lying dead in front of him from the blast.  He also reported that the incident took place in September 1966.  However, the Veteran's service personnel records show that he served in the Dominican Republic from April 5, 1966 to August 20, 1966.  Thus, he was not the Dominican Republic at the time he alleges the incident occurred.  

Also, in a September 2007 statement, the Veteran reported that he injured his eye during the reported incident and that he received treatment for the injury.  The Veteran's service treatment records, however, do not reveal any treatment for an eye injury or disability.  On his separation examination in 1967, he denied eye trouble.  A January 1997 report from Jefferson Medical College notes the Veteran complaints of diplopia and proptosis dating to September 1996.  It was noted that at that time he had a history of sudden onset of severe headache both frontal and temporal region.  The Veteran specifically denied any head or orbital trauma.  Following diagnostic testing he was diagnosed with a cavernous carotid fistula embolization affecting the left eye.   

In a statement dated in November 2007, the Veteran indicated that he and Sgt. T.W.F received minor injuries on June 14, 1966 at Boca Chica when the truck hit a land mine.  Once again, this statement directly contradicts the statements by the VA physician who reported that the driver of the truck was killed and not injured.       

Despite the Veteran's varying accounts, the RO attempted to verify his report.  The RO reviewed the personnel records of Sgt. T.W.F. to attempt to corroborate the Veteran's reported stressors.  In a July 2008 statement, the RO military records specialist determined that Sgt. T.W.F. was not assigned to a unit or location that the Veteran claimed he was during the reported in-service incident.  Additionally, the RO attempted to verify the stressor through the United States Army and Joint Services Records Research Center (JSRRC).  JSRRC responded that it researched the historical reports submitted by Headquarters, Inter-American Peace Force, Dominican Republic, covering the period of April 1, 1965 to September 20, 1966.  The reports listed several hostile incidents against U.S. Forces in the Dominican Republic; however, the only documented incident similar to the Veteran's report involved the stoning of two U.S. vehicles on July 2, 1966.  No casualties were reported.  The report did not document the Veteran's claimed stressor.

Thus, the Board notes that there is no evidence corroborating the Veteran's allegations of being involved in land mine accident involving a truck while stationed in the Dominican Republic.  Moreover, the inconsistency in his report of the stressor as involving the death of the driver and his allegation that it occurred in September 1966, which is after he left the Dominican Republic, render his assertions unreliable and not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

The Veteran is currently diagnosed as having PTSD due to this alleged military stressor.  However, that diagnosis is based solely on a history provided by the Veteran.  As his alleged stressor is not corroborated and his assertions as to the occurrence of the stressor are not credible, the medical evidence diagnosing PTSD as a result of this stressor has no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (providing that reliance on a Veteran's statement renders a medical report incredible if the Board rejects the statements of the Veteran).

In summary, there is no credible evidence corroborating that the claimed in-service stressor actually occurred.  Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Temporary Total Evaluation Based on Hospitalization 

Initially, the Board notes that service connection has not been established for PTSD or any other disability.  The Veteran has requested benefits under 38 C.F.R. § 4.29 for his hospitalization at a VA medical center from February 6, 2007 to March 22, 2007.

A total disability rating will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  See 38 C.F.R. § 4.29 (2011). 

In this case, a temporary total evaluation cannot be granted because the Veteran has not been awarded service connection for the claimed disability of PTSD, or any other disability.  In the absence of a service-connected disability, a temporary total evaluation is not warranted and the appeal in this regard is denied.  See 38 C.F.R. 
§ 4.29 (2011). 

ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened, and to this extent only the appeal is granted. 

Service connection for PTSD is denied. 

Entitlement to a temporary total disability evaluation for hospital treatment pursuant to 38 C.F.R. § 4.29 is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


